ALLOWABILITY NOTICE
In a communication received on 9 September 2021, applicants amended claims 1, 2, 6, 8, 9, 13, 15, 16, and 20 and added new claims 21-23.
Claims 1-4, 6-11, 13-18 and 20-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-4, 6-11, 13-18 and 20-23 allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, the claims recite, 
"obtaining at least two target base attributes of the target wireless network through parsing the SSID;
determining, according to a preset condition-based classification processing procedure, a target condition combination satisfied by the at least two target base attributes based on their corresponding distinction degrees, wherein the preset condition-based classification processing procedure comprises a decision tree algorithm, the decision tree algorithm comprising multiple base attributes and network provider attributes corresponding to different condition combinations satisfied by each base attribute in the multiple base attributes,

determining a respective network provider attribute corresponding to the target condition combination as a target attribute of a provider providing the target wireless network".
Based on the above recited limitation(s) in view of the rest of the limitation(s) of the claim as a whole, the cited prior art of record does not disclose or suggest the limitation(s) above.  Claims 8 and 15 recite similar limitation(s) and are allowed for the same reasons.  Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20-23 are allowed based on being dependent on the claims with the allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
1/14/2022

/S. L./Examiner, Art Unit 2447                                                                                                                                                                                                        
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447